Case 5:19-cv-00191-DAE Document 1-6 Filed 02/27/19 Page 1 of 3




      Exhibit D
           Case 5:19-cv-00191-DAE Document 1-6 Filed 02/27/19 Page 2 of 3



                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

EMRAN, LLC AND WAEL                             §
SULEIMAN                                        §
                                                §
                                                §
Plaintiffs,                                     §
                                                §
v.                                              §
                                                §    CIVIL ACTION NO. 5:19-CV-00191
CATLIN SPECIALTY INSURANCE                      §
COMPANY, ENGLE MARTIN &                         §
ASSOCIATES, LLC, AND                            §
MCCLELLAND AND HINE, INC.                       §
                                                §
Defendants.                                     §

                   DEFENDANTS’ RULE 7.1 DISCLOSURE STATEMENT

          Pursuant to Federal Rule of Civil Procedure 7.1, Defendants’ Catlin Specialty Insurance

Company and Engle Martin & Associates, LLC submit the following Disclosure Statement and

states:

          1.     Catlin Group Limited, a Bermuda Corporation, is the ultimate parent of Catlin

Specialty Insurance Company and Catlin Indemnity Company, through its wholly owned

subsidiary, Catlin Insurance Company, Ltd., a Bermuda Corporation, which in turn wholly owns

Catlin (North American) Holdings Limited.

          2.     Catlin (North American) Holdings Limited wholly owns Catlin, Inc., a Delaware

Corporation, which owns Catlin Specialty Insurance Company, a Delaware Corporation, which

owns Catlin Indemnity Company, a Delaware Corporation. All ownership is 100%. There are no

companies that are publicly held in the US.

          3.     Defendant Engle Martin & Associates, LLC is a single-member Georgia limited

liability company, the sole member of which is Cor Partners, Inc., a Missouri corporation. It is


DEFENDANTS’ RULE 7.1 DISCLOSURE STATEMENT                                                  Page 1
4828-7337-8185V1
         Case 5:19-cv-00191-DAE Document 1-6 Filed 02/27/19 Page 3 of 3



not publicly held or traded. No publicly held corporation owns 10% or more of its stock.

                                            Respectfully submitted,

                                            ZELLE LLP

                                            By:      /s/ Michael C. Upshaw
                                                  Steven J. Badger
                                                  Texas Bar No. 01499050
                                                  sbadger@zelle.com
                                                  Michael C. Upshaw
                                                  Texas Bar No. 24099142
                                                  mupshaw@zelle.com

                                            901 Main Street, Suite 4000
                                            Dallas, TX 75202-3975
                                            Telephone:    214-742-3000
                                            Facsimile:    214-760-8994

                                            ATTORNEYS FOR DEFENDANTS



                                  CERTIFICATE OF SERVICE

       A true and correct copy of the forgoing has been served on the following counsel
of record in accordance with TEXAS RULES OF CIVIL PROCEDURE on this 27th day of February
2019 as follows:

 Matthew J. Worrall
 Texas Bar No. 24070883
 mworrall@worralllaw.com
 WORRALL LAW GROUP, PLLC
 1201 Shepherd Dr.
 Houston, Texas 77007
 Telephone: 832-423-4115
 Facsimile: 713-583-3411
 Attorney for Plaintiffs

                                            /s/ Michael C. Upshaw
                                            Michael C. Upshaw




DEFENDANTS’ RULE 7.1 DISCLOSURE STATEMENT                                                  Page 2
4828-7337-8185V1
